Exhibit 10.57

 

AMENDED AND RESTATED PROMISSORY NOTE

 

March 10, 2009

Queens, New York

$78,245,641.77

 

FOR VALUE RECEIVED, ALEXANDER’S REGO SHOPPING CENTER INC., a Delaware
corporation with an office at c/o Vornado Realty Trust, 888 Seventh Avenue, New
York, New York 10019 (“Maker”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national bank chartered under the laws of the United
States of America with an office at One Post Office Square, 29th Floor, Boston,
Massachusetts 02109 (“Bank”), or any subsequent holder hereof, the principal sum
of SEVENTY-EIGHT MILLION TWO HUNDRED FORTY-FIVE THOUSAND SIX HUNDRED FORTY-ONE
DOLLARS AND 77/100 ($78,245,641.77) or so much thereof as may have been advanced
to or for the benefit of Maker and remains unpaid from time to time (hereinafter
called “Principal Balance”), with interest on the Principal Balance, until paid
in full, at the rates per annum hereinafter specified, in coin or currency,
which, at the time or times of payment, is legal tender for the payment of
public and private debts in the United States of America, all in accordance with
the terms hereinafter set forth. All interest payable hereunder shall be
computed on the basis of a 360 day year, but shall be charged for the actual
number of days principal is unpaid.

 

Bank is the owner and holder of a certain Promissory Note from Maker dated May
12, 1999, in the original principal amount of $82,000,000 originally payable to
The Chase Manhattan Bank, and endorsed to the order of Bank (“Existing Note”).
This Note amends and restates the indebtedness previously evidenced by the
Existing Note. Maker intends, and Bank, by its acceptance of this Note, agrees,
that the indebtedness previously evidenced by the Existing Note remains
outstanding, but such indebtedness shall henceforth be evidenced by this Note,
and the terms and conditions concerning Maker’s obligation to repay said
indebtedness and interest thereon shall be governed by the provisions of this
Note and the other documents and instruments evidencing and securing this Note
(the “Loan Documents”). Neither the execution, delivery or acceptance of this
Note nor any of the terms and provisions set forth herein shall be deemed or
construed to effect a novation or to cause all or any part of the indebtedness
previously evidenced by the Existing Note, or the liability of any person with
respect thereto or any security therefor, to be, or to be deemed to have been,
paid, satisfied or discharged.

 

1         .Payment Location. All payments of principal and interest under this
Note shall be made in lawful money of the United States of America in
immediately available funds to Bank at Bank’s office at One Post Office Square,
29th Floor, Boston, Massachusetts 02109, Attention: Real Estate Banking
Division, or at such other place as may be designated by Bank to Maker in
writing.

 

2.         Capitalized Terms. Unless the context otherwise indicates,
capitalized terms not otherwise defined herein shall have the meanings provided
for such terms in that certain Loan Agreement of even date herewith by and
between Maker and Bank (hereinafter as it may be amended, modified or
supplemented from time to time called the “Loan Agreement”).

 

3.         Payments. This Note shall be payable by Maker to Bank as follows:

 

 

--------------------------------------------------------------------------------

 

(a)       Subject to the provisions of Paragraph 4(b) below, interest accruing
in accordance herewith shall be payable, as accrued, on the first day of each
calendar month hereafter until the principal of the Loan is paid in full,
commencing on the first day of the month next following the month in which the
Closing occurs.

 

(b)       The entire unpaid Principal Balance and all interest accrued thereon,
together with all other amounts then due and payable under the other Loan
Documents, shall be due and payable in full on the Maturity Date.

(c)       Except as otherwise provided in the succeeding sentence, from and
after the date hereof, and until the date on which this Note is paid in full,
Maker shall pay interest on the Principal Balance at the Loan Rate. The Loan
Agreement provides for interest at a Default Rate and for late payment charges
on the conditions set forth therein.

(d)       No payment of interest or other consideration made or agreed to be
made by Maker pursuant to this Note or any other instrument referring to or
securing this Note shall, at any time, be deemed to have been computed at an
interest rate in excess of the maximum rate of interest permissible by law, if
any. In the event such payments of interest or other consideration provided for
in this Note or any other instrument referring to or securing this Note shall
result in payment of an effective rate of interest which, for any period of
time, is in excess of the limit of the usury law or any other law applicable to
the loan evidenced hereby, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party or parties hereto, be applied to the Principal Balance
immediately upon receipt of such monies by Bank with the same force and effect
as though Maker had specifically designated, and Bank had agreed to accept, such
extra payments as a principal payment, without premium or penalty. If the
Principal Balance has been fully paid, any such excess amount shall be refunded
to Maker. This provision shall control over every other obligation of Maker
hereunder and under any instrument which secures this Note; and

(e)       Otherwise, all payments made hereunder shall be applied to amounts due
in accordance with the Loan Agreement.

4.         Prepayments. The Principal Balance and accrued interest thereon may
be prepaid in full or in part as provided in Section 1.3 of the Loan Agreement
and subject to any fees payable under Section 1.4 of the Loan Agreement.

5.         Security. The payment and performance of this Note is secured by the
lien of that certain Amended and Restated Mortgage, Security Agreement, Fixture
Filing and Assignment of Leases and Rents, of even date herewith (the
“Mortgage”) which constitutes a single first priority lien on Maker’s fee
interest in certain real property located at 96-05 Queens Boulevard, in the
Borough of Queens, County of Queens and State of New York (the “Property”), and
by other documents (herein collectively referred to as the “Other Security
Documents”), all of even date herewith; and is further secured by a Cash Pledge
Agreement of even date herewith from Maker (the “Pledge”). The Mortgage, the
Other Security Documents, and Pledge are sometimes herein collectively called
“Security Documents.” Advances of the sums evidenced by this Note are to be made
pursuant to the Loan Agreement. All of the agreements, conditions, covenants,
warranties, representations, provisions and stipulations made by or imposed upon
Maker under the Security Documents are hereby made a part of this Note to the
same extent and with the same force and effect as if they were fully set forth
herein, and Maker covenants and

 

2

 



 

--------------------------------------------------------------------------------

agrees to keep and perform the same, or cause them to be kept and performed,
strictly in accordance with their terms. This Note is given for business
purposes and none of the proceeds of the loan evidenced hereby or this Note will
be used for personal, family or household purposes.

Each Maker, co-maker, endorser, surety and guarantor hereby guaranties payment
of this Note, and waives demand for payment, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of intention
to accelerate maturity, notice of acceleration of maturity, notice of intent to
foreclose on any collateral securing this Note, all other notices as to this
Note other than notices expressly required under the Loan Documents, diligence
in collection as to each and every payment due hereunder, and all other
requirements necessary to charge or hold such person or entity to any obligation
hereunder, and agrees that without any notice Bank on behalf of the Bank and the
other banks now or hereafter parties to the Loan Agreement (hereinafter called
“Other Banks”) may take additional security herefor or may release any or all
security herefor, or alone or together with any present or future owner or
owners of all or any part of the Property or by any Other Security Documents,
may from time to time extend, renew, or otherwise modify the date or dates or
amount or amounts of payment above recited, or Bank may from time to time
release any part or parts of the property and interest subject to the Mortgage
or the Other Security Documents from the Mortgage and/or the Other Security
Documents, with or without consideration, and that, in any such case, each
Maker, co-maker, endorser, surety and guarantor shall continue to be bound
hereby and to be liable to pay the unpaid balance of the indebtedness evidenced
hereby, as so additionally secured, extended, renewed or modified, and
notwithstanding any such release, and further agrees to indemnify Bank and the
Bank against and hold Bank and Bank harmless from and pay all costs and expenses
of collection, including court costs and attorneys’ fees (prior to trial, at
trial and on appeal) incurred in collecting the indebtedness evidenced hereby,
or in exercising or defending, or obtaining the right to exercise, the rights of
Bank and Bank hereunder, under the Loan Agreement or under any Security
Document, whether suit be brought or not, and in foreclosure, in bankruptcy,
insolvency, arrangement, reorganization and other debtor-relief proceedings, in
probate, in other court proceedings, or otherwise, whether or not Bank prevails
therein, and all costs and expenses incurred by Bank in protecting or preserving
the property and interests which are subject to the Mortgage and/or the Other
Security Documents.

6.         Default. Time is of the essence hereof, subject, however, to notice,
grace and cure periods set forth in the Loan Documents. The occurrence of an
Event of Default under the Loan Agreement shall constitute an Event of Default
under this Note. From and after the date of occurrence and during the
continuance of any such Event of Default, and from and after the Maturity Date,
interest shall accrue on the Principal Balance at the Default Rate and shall be
payable on the first (1st) business day of each calendar month or on demand, at
the option of Bank.

Bank shall not by any act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies, and no waiver of any kind shall be valid unless
in writing and signed by Bank. All rights and remedies of Bank under the terms
of this Note, under the terms of the Loan Agreement and/or of any Security
Document, and under any statutes or rules of law shall be cumulative and may be
exercised successively or concurrently by Bank on the Other Banks’ behalf. Maker
agrees that the Other Banks shall be entitled to all the rights of a holder in
due course of negotiable instruments. Any provision of this Note which may be
unenforceable or invalid under any law shall be ineffective to the extent of
such unenforceability or invalidity without affecting the enforceability or
validity of any other provision hereof.

 

3

 



 

--------------------------------------------------------------------------------

7.         Applicable Law; Jury Trial. THIS NOTE WAS NEGOTIATED, EXECUTED AND
DELIVERED IN THE STATE OF NEW YORK, IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, MAKER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS NOTE.

MAKER AND BANK EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
RELATING TO THE PRINCIPAL BALANCE AND/OR THE SECURITY DOCUMENTS. AT THE OPTION
OF BANK, THIS NOTE AND THE OTHER SECURITY DOCUMENTS MAY BE ENFORCED IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT IN WHICH THE PROPERTY LIES; MAKER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT AN ACTION IS COMMENCED
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE, BANK, AT ITS
OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

8.         Non-Recourse. Bank shall not enforce the liability and obligation of
Maker to perform and observe the obligations contained in this Note and the
Mortgage by an action or proceeding wherein an in personam money judgment shall
be sought against Maker, except that Bank may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Bank to enforce and realize upon this Note, the Mortgage, the Pledge, the
other Loan Documents, and Maker’s interests in the Mortgaged Property, the Cash
Collateral, and any other collateral given to Bank pursuant to the Mortgage and
the other Loan Documents; provided, however, that, except as specifically
provided in this Section, any judgment in any such action or proceeding shall be
enforceable against Maker only to the extent of Maker’s interest in the
Mortgaged Property and in any other collateral given to Bank. Subject to the
qualifications set forth below, Bank, by accepting this Note, the Mortgage and
the other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Maker in any such action or proceeding, under, by
reason of or in connection with this Note or the Mortgage. The provisions of
this Section shall not, however (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by this Note, the Mortgage or the other
Loan Documents; (b) impair the right of Bank to name Maker as a party defendant
in any action or suit for foreclosure and sale under the Mortgage; (c) affect
the validity or enforceability of any guaranty or indemnity made in connection
with this Note, the Mortgage, or the other Loan Documents; (d) impair the right
of Bank to obtain the appointment of a receiver; (e) impair the enforcement of
any other Loan Document; (f) impair the right of Bank to bring suit with respect
to fraud or material misrepresentation by Maker or any guarantor in connection
with the Loan, this Note, the Mortgage, or the other Loan Documents; or (g)
affect the validity or enforceability

 

4

 



 

--------------------------------------------------------------------------------

of the Indemnification Agreement or the Good Faith Indemnity and Guaranty
Agreement or limit the liability or recourse of Maker or any other party
thereunder.

Nothing set forth in this Note shall be deemed to be a waiver of any right which
Bank may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require that all collateral shall continue to
secure all of the indebtedness owing to Bank in accordance with this Note and
the other Loan Documents.

Notwithstanding any other provisions in this Note, the Mortgage or the other
Loan Documents, Maker shall be fully liable for and shall indemnify Bank for any
or all claims, demands, liabilities, losses, damages, judgments, penalties,
costs and expenses (including, without limitation, attorneys’ fees) which may be
imposed upon, asserted against, or incurred or paid by Bank by reason of,
arising out of or attributable or relating to (collectively and inclusive of (A)
through (G) hereof):

(A)      the misappropriation of any proceeds from the sale, refinancing or
other transfer of any of the collateral for the Loan received and retained by
Maker, or any Affiliate of Maker (Maker or any of the foregoing, a “Liable
Party”) in violation of the terms of any of the Loan Document (to the extent of
such proceeds, rents, revenues, profits and/or other benefits) (it being agreed
that proceeds shall not be deemed misapplied in any instance unless same are
received by Maker and not paid to Bank, in a circumstance in which Bank is
expressly entitled to receive same from Maker pursuant to the terms of the Loan
Documents);

(B)      any fraud or willful misconduct of any Liable Party with respect to the
Project, including, without limitation, any breach of a representation or
warranty made by any Liable Party under any Loan Document that was known to be
false in any material respect when made;

(C)      misapplication or conversion by any Liable Party of (i) any insurance
proceeds paid by reason of any loss, damage or destruction to the Property; (ii)
any awards or other amounts received in connection with the condemnation of all
or a portion of the Property; or (iii) rents, income, accounts receivable,
issues, profits, proceeds, accounts or other amounts received by Maker or any
member after an Event of Default under the Loan Documents and so long as such
Event of Default is continuing (it being agreed that proceeds shall not be
deemed misapplied in any instance unless same are received by Maker and not paid
to Bank, in a circumstance in which Bank is expressly entitled to receive same
from Maker pursuant to the terms of the Loan Documents);

(D)      intentional damage to or bad faith waste of the Property and damage or
loss of value to the Property resulting from gross negligence or willful
misconduct of any Liable Party with respect to their obligations to Bank or with
respect to the operation of the Property;

(E)       failure to obtain Bank’s prior written consent to a transfer or
encumbrance of the Property to the extent such consent is required under the
Loan Documents;

(F)       failure by Maker to pay taxes, assessments, charges for labor or
materials or other charges that result in liens on any portion of the Property
that would be superior

 

5

 



 

--------------------------------------------------------------------------------

to the lien of the Mortgage, which are not bonded over or otherwise disposed of
in accordance with the terms of the Mortgage; or

(G)      any security deposits, advance deposits or retained rents and profits
collected with respect to the Property which are not delivered to Bank upon a
foreclosure of the Mortgage or action in lieu thereof

provided; however that the limitations on recourse set forth in this Section 8,
will be null and void and completely inapplicable, and this Note shall be full
recourse to Maker in the event that:

(A)      Maker, any member of Maker, or any member of a member of Maker, shall
file a voluntary bankruptcy or insolvency proceeding against Maker, or (2) an
involuntary bankruptcy or insolvency proceeding (not brought by Bank) shall be
brought against Maker, which is facilitated, conducted or directed by Maker, any
member of Maker, any of its principals or affiliates.

The provisions of this Note regarding the limited non-recourse nature of the
indebtedness evidenced by this Note shall survive any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of power of sale,
acceptance by Bank of a deed in lieu of foreclosure or repayment of the sums
secured hereby (provided, however, it shall not survive repayment in accordance
with the terms of the Loan Documents, and any such post-foreclosure/acquisition
shall terminate if there is no claim within twelve (12) months).

[Remainder of page intentionally left blank; signature page to follow]

6

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and
delivered, under seal, as of the day and year first above set forth.

ALEXANDER’S REGO SHOPPING CENTER, INC.

 

By:

 

 

Name:

 

Its:

 

 

 

 

[Signature page to Amended and Restated Note]

 

 